United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 10-635 & 10-636
Issued: January 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 28, 2009 appellant filed timely appeals from merit decisions of the Office
of Workers’ Compensation Programs dated October 14 and November 18, 2009.1 The appeals
were docketed as 10-635 and 10-636, respectively. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a 21 percent permanent impairment
of her left upper extremity and a 10 percent impairment of her right upper extremity, for which
she received schedule awards; and (2) whether the Office utilized the correct pay rate in issuing
appellant’s schedule award payment.

1

On May 14, 2003 appellant sustained injury to her left shoulder under claim number xxxxxx046, accepted for
tendinitis. On July 25, 2005 she filed a claim in number xxxxxx713, accepted for bilateral carpal tunnel syndrome.

FACTUAL HISTORY
Appellant, a 54-year-old clerk, injured her left shoulder on May 14, 2003. The Office
accepted her claim for left shoulder tendinitis and left shoulder osteoarthritis under claim number
xxxxxx046.
On October 22, 2004 appellant underwent arthroscopic debridement of the rotator cuff,
decompression and resection of distal clavicle. The procedure was performed by Dr. Lawrence S.
Pollack, an osteopath specializing in orthopedic surgery, on October 22, 2004.
On July 25, 2005 appellant filed claim for a bilateral carpal tunnel condition, claim number
xxxxxx713. The Office accepted this claim for bilateral carpal tunnel syndrome.
Dr. Pollack performed a left carpal tunnel release on May 12, 2006 and a right carpal tunnel
release on September 18, 2006.
In a November 18, 2008 report, Dr. Arthur Becan, a specialist in orthopedic surgery, found
that appellant had 39 percent left upper extremity impairment and 38 percent right upper extremity
impairment under the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) fifth edition. With regard to the left shoulder, he rated impairment
on the following factors: a slight range of motion deficit on flexion for a one percent impairment
under Figure 16-40, page 476, a 10 percent impairment for a resection arthroscopy on October 22,
2004 under Table 16-27, page 506; and a 31 percent impairment for a Grade 2 median nerve
sensory deficit at Table 16-10, page 482,2 or a total 39 percent left upper extremity impairment.
Dr. Becan calculated 38 percent right upper extremity impairment by finding a 10 percent
impairment based on right lateral pinch grip testing pursuant to Table 16-33 and Table 16-34 at
page 482 and 31 percent impairment for a Grade 2 median nerve sensory deficit at Table 16-10,
page 482.3
On February 4 and 10, 2009 appellant filed a claim for a schedule award based on a
partial loss of use of her upper extremities.
In a February 6, 2009 report, Dr. Arnold T. Berman, Board-certified in orthopedic surgery
and an Office medical adviser, reviewed Dr. Becan’s November 18, 2008 report. He found that
appellant had a 10 percent impairment of the right and left upper extremities based on her accepted
bilateral carpal tunnel syndrome. Dr. Berman did not accept Dr. Becan’s assessment of left
shoulder impairment because the Office, in claim number xxxxxx713, did not accept a left
shoulder condition. He did not allow Dr. Becan’s finding of an impairment due to a Grade 2
sensory deficit for the right and left median nerve pursuant to Table 16-10 at page 482.
Dr. Berman stated that appellant did not have decreased protective sensibility required under that
table, as evidenced by her functional level of restricted duty and other activities of daily living. He
2

Dr. Becan, who noted numbness in appellant’s right and left hands on examination, derived this rating through
Semmes-Weinstein Monofilament testing, which showed a diminished light touch sensibility at 3.6 milligrams over
the median nerve distribution in both the right and left hands.
3

Id.

2

did not allow the 10 percent impairment rating for right-sided lateral pinch deficit because it
conflicted with section 16.8a of the A.M.A., Guides, which states that decreased strength cannot
be rated in the presence of painful conditions and that impairment ratings based on objective
anatomic findings should take precedence.4 Dr. Berman further stated that the A.M.A., Guides
state at page 507 that strength measurements are influenced by subjective factors that are difficult
to control.
Dr. Berman rated appellant’s median nerve deficit below the mid-forearm by noting that 39
percent impairment was the maximum permitted for sensory deficit or pain at Table 16-15, page
492.5 He utilized page 482, Table 16-10,6 to rate sensory deficit as Grade 4 or 25 percent.
Dr. Berman multiplied the 39 percent maximum by 25 percent deficit to total 10 percent
impairment of the right and left upper extremities.
In order to determine the degree of impairment to appellant’s left upper extremity based on
her accepted left shoulder condition, the Office in claim number xxxxxx046 referred her for a
second opinion examination to Dr. Robert F. Draper, Board-certified in orthopedic surgery. In a
February 24, 2009 report, Dr. Draper found that she had a two percent impairment of the left upper
extremity. He based this rating on one percent impairment for loss of flexion under Figure 16-40
at page 476 of the A.M.A., Guides and a one percent impairment for loss of abduction under
Figure 16-42 at page 477. Dr. Draper found that appellant reached maximum medical
improvement on January 2, 2006.
By decision dated March 3, 2009, the Office granted appellant schedule awards for
10 percent permanent impairment to the right and left upper extremities. This award covered the
period November 18, 2008 to January 28, 2010 or a total of 62.40 weeks of compensation.
By letter dated March 16, 2009, appellant’s attorney requested an oral hearing under claim
number xxxxxx713, which was held on July 28, 2009.
In an April 7, 2009 report, Dr. Berman found in claim number xxxxxx046 that appellant
had a 12 percent impairment of the left upper extremity based her accepted left shoulder condition.
He noted that Dr. Draper had accorded a 2 percent impairment for loss of range of motion in the
left shoulder, but found that she was entitled to an additional 10 percent impairment for her
October 22, 2004 surgery for left shoulder resection of the distal clavicle pursuant to Table 16-27
at page 506, for a total 12 percent left upper extremity impairment. Dr. Draper also found that
appellant reached maximum medical improvement on February 24, 2009, the date of his
examination.
In a supplemental report dated April 27, 2009, Dr. Berman combined the 12 percent left
shoulder impairment from claim number xxxxxx046 with the 10 percent left-sided carpal tunnel
impairment from claim number xxxxxxx713 to rate a total 21 percent left upper extremity
impairment, pursuant to the Combined Values Chart at page 604.
4

A.M.A., Guides, page 508.

5

Id. at 492

6

Id. at 482

3

By decision dated April 27, 2009, the Office found that appellant had a 21 percent
permanent impairment of the left upper extremity under both claim numbers. This award granted
compensation from June 25, 2009 to January 20, 2010 or total of 34.32 weeks of compensation.
Appellant was paid at the weekly rate of $852.86, the rate in effect as of October 22, 2004.
By letter dated May 1, 2009, appellant’s attorney requested an oral hearing for claim
number xxxxxx046, which was held on August 20, 2009.
At the July 28, 2009 hearing, appellant’s attorney contended that because appellant also
had an accepted claim for a left upper extremity impairment based on a preexisting left shoulder
condition under claim number xxxxxx046, for which she had received a separate schedule award,
her award should have been paid at the higher pay rate in effect as of July 14, 2006. Counsel also
requested that claim numbers xxxxxx713 and xxxxxx046 be combined. She argued that
Dr. Berman erred in modifying Dr. Becan’s finding of a 31 percent impairment based on a Grade 2
sensory deficit to each upper extremity. Counsel contended that Dr. Becan’s opinion was entitled
to greater weight because he was the examining physician. She argued that Dr. Berman
improperly disregarded Dr. Becan’s impairment rating for pinch strength testing contending that
appellant was able to exercise maximal force under testing despite her pain.
By decision dated October 14, 2009, an Office hearing representative affirmed the
March 3, 2009 decision. She noted that the left shoulder condition was filed and accepted as a
distinct case based on separate work factors. The Office hearing representative further found that
Dr. Berman adequately explained why Dr. Becan’s findings on examination regarding pinch
strength deficit for the right and left median nerve correlated with a Grade 4 impairment under the
A.M.A., Guides as opposed to a Grade 2 impairment. She noted that the Office should combine
claim numbers xxxxxx713 and xxxxxx046, as they both pertained to upper extremity conditions
accepted by the Office. The Office hearing representative noted that a hearing representative with
jurisdiction over the April 27, 2009 schedule award decision should issue a separate decision
addressing whether the schedule award under claim number xxxxxx046 should be paid at a higher
pay rate.
By decision dated November 18, 2009, an Office hearing representative affirmed the
April 27, 2009 decision.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act7 set forth the
number of weeks of compensation to be paid for permanent loss or loss of use of the members of
the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.8 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has

7

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

8

Id. at § 8107(c)(19).

4

adopted the A.M.A., Guides as the standard to be used for evaluating schedule losses.9 The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his or her employment.
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision.
Appellant’s attorney argues in his appeal brief that there is a conflict in the medical
evidence between Dr. Becan’s opinion which indicated that appellant sustained a 39 percent
impairment to the left upper extremity and a 38 percent impairment to the right upper extremity
and that of Dr. Berman, who found that appellant had a 21 percent impairment to the left upper
extremity and a 10 percent impairment to the right upper extremity. The Board finds that, as the
record now stands, a conflict exists in the medical opinion evidence between Dr. Becan and
Dr. Berman concerning the degree of appellant’s permanent impairment of the left and right
upper extremity. In a January 29, 2009 report, Dr. Berman disagreed with Dr. Becan’s
38 percent left upper extremity rating, finding that the principles set forth at section 16.8a of the
A.M.A., Guides precluded his 10 percent impairment rating for left pinch deficit based on
section 16.8a of the A.M.A., Guides. This section states:
“In a rare case, if the examiner believes the individual’s loss of strength represents
an impairing factor that has not been considered adequately by other methods in
the A.M.A., Guides, the loss of strength may be rated separately…. If the
examiner judges that loss of strength should be rated separately in an extremity
that presents other impairments, the impairment due to loss of strength could be
combined with the other impairments, only if based on unrelated etiologic or
pathomechanical causes. Otherwise the impairment ratings based on objective
anatomic findings take precedence. Decreased strength cannot be rated in the
presence of decreased motion, painful conditions, deformities or absence of parts
that prevent effective application of maximal force in the region to be evaluated.”10
The Board notes that Dr. Becan examined appellant and based his 10 percent rating on
measurements derived from using a Jamar dynamometer. Appellant’s attorney contended that
Dr. Becan’s findings demonstrated that appellant was able to exercise maximal force under testing
despite her pain. There is also a conflict between Dr. Becan and Dr. Berman concerning whether
appellant had a Grade 2 or Grade 4 sensory deficit of the median nerve.
The Board will set aside the October 14 and November 18, 2009 Office decisions and
remand the case for referral of appellant to an impartial medical specialist to resolve the conflict.
After such further development of the record as it deems necessary, the Office shall issue a
de novo decision on the extent of permanent impairment to appellant’s upper extremity.

9

20 C.F.R. § 10.404.

10

Supra note 4.

5

LEGAL PRECEDENT -- ISSUE 2
Section 8107 of the Act provides that compensation for a schedule award shall be based
on the employee’s monthly pay.11 For all claims under the Act, compensation is to be based on
the pay rate as determined under section 8101(4), which defines monthly pay as:
“[The] monthly pay at the time of injury or the monthly pay at the time disability
begins, or the monthly pay at the time compensable disability recurs, if the
recurrence begins more than six months after the injured employee resumes
regular full-time employment with the United States, whichever is greater....”12
In applying section 8101(4), the statute requires the Office to determine monthly pay by
determining the date of the greater pay rate, based on the date of injury, date of disability or the
date of recurrent disability. The Board has held that rate of pay for schedule award purposes is
the highest rate which satisfies the terms of section 8101(4).13
ANALYSIS -- ISSUE 2
The Board finds that the case is not in posture for decision.
Appellant’s attorney contends that her pay rate for the schedule award based on the left
upper extremity impairment should be calculated based on the higher pay rate, with a date of
injury of July 14, 2005 and a work stoppage beginning May 12, 2006 due to the accepted
bilateral carpal tunnel condition. Counsel contends that because the two accepted conditions,
under claim numbers xxxxxx046 and xxxxxx713, were combined into a total left upper extremity
impairment, the left shoulder condition, under claim number xxxxxx046, should have been
considered a preexisting medical condition in the carpal tunnel claim. He therefore contends that
the rate of pay for schedule award purposes for both conditions should have been May 12, 2006.
The Board notes that in all situations, including those involving a schedule award,
compensation is to be based on the pay rate either at the time of injury, the rate at the time
disability for work begins or the rate at the time of recurrence of disability of the type described
in section 8101(4) of the Act, whichever is greater.14 In schedule award claims where an injury
is sustained over a period of time, to determine the date of injury, the Office must ascertain the
date of last exposure to employment factors, as well as the date of the medical evaluation which
substantiates the degree of permanent impairment.15 Where exposure to work factors continues,
the date of injury is the date of the relevant medical examination, i.e., the date of the medical

11

5 U.S.C. § 8107.

12

Id. at § 8101(4).

13

See Robert A. Flint, 57 ECAB 369 (2006).

14

See Charles P. Mulholland, 48 ECAB 604 (1997).

15

Id.; Leonard E. Redway, 28 ECAB 242 (1977).

6

examination upon which the extent of permanent impairment has been determined.16 In this
case, appellant sustained two accepted conditions, a left shoulder condition and a bilateral carpal
tunnel condition, which were ultimately combined into one award based on a left upper
extremity impairment. The Office considered both of these conditions in rating impairment for
the left upper extremity. The Board notes that, as both injuries pertained to a schedule award for
a left upper extremity, the Office should determine whether appellant’s pay rate based upon her
monthly pay on the date of the last injury for the left upper extremity, the most recent date she
was exposed to work factors from her left upper extremity impairment is appropriate. Under the
circumstances of this case therefore the Office should obtain further information to properly
calculate appellant’s pay rate as of May 14, 2006.
CONCLUSION
The Board finds that the case is not in posture for decision. The case is remanded for
further development of the medical evidence and evidence relating to appellant’s pay rate.
ORDER
IT IS HEREBY ORDERED THAT the November 18, 2009 and October 14, 2009
decisions of the Office of Workers’ Compensation Programs are set aside and the case is
remanded to the Office for further action consistent with this decision of the Board.
Issued: January 25, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

Id.

7

